



 
Tahoe Stateline Venture, LLC
 
Real Estate Term Loan:  412864­1

 
REAL ESTATE TERM LOAN NOTE
 
$14,500,000.00
December 15, 2014

 
FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of RABOBANK, N.A., a national banking association (“Lender”) the principal
sum of Fourteen Million Five Hundred Thousand Dollars and No Cents
($14,500,000.00) and interest at the rate specified in the Credit Agreement
between Borrower and Lender dated as of the date hereof (the "Credit
Agreement").  Principal and interest are payable to Lender at the times
specified in the Credit Agreement.  All payments shall be made to Lender in
lawful money of the United States of America at 1498 Main Street, El Centro, CA
92243, or such other place as Lender directs, in same day funds.  Each
capitalized term used in this note that is defined in the Credit Agreement will
have the meaning specified in the Credit Agreement.  This note will be
interpreted in accordance with the Drafting Conventions.
 
This note is referred to in, and is subject to the terms and conditions of the
Credit Agreement.  Without limitation, the Credit Agreement contains provisions
for acceleration of the maturity hereof upon the occurrence of certain stated
events.
 
This note is secured by the Collateral Documents and all Liens upon and security
interests created under any other written instrument or agreement stating
expressly that it secures the indebtedness, liabilities or obligations of
Borrower under the terms and conditions of the Credit Agreement.
 
Borrower has signed this note effective as of the day and year first written
above.
 
 
BORROWER
 



 
TAHOE STATELINE VENTURE, LLC, a California limited liability company
 
 
By: OWENS REALTY MORTGAGE, INC., a Maryland corporation, as Manager
 
 
By: _____________________________________________________
WILLIAM C. OWENS
President
 



 

80241.00434\9465918.1
 
 
